UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2011 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) NEVADA 333-166171 20-0641026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6533 Octave Avenue Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:1-888-455-6183 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 19, 2011 the Company entered into a consulting agreement with Lindsay Capital Corp (“LCC”) for financial advisory services for a term of two years. Specifically LCC shall assist the Company with introducing potential investors to the Company, structuring financings, structuring corporate development transactions including potential acquisitions, and report to the Company’s CFO and Board of Directors. As consideration for the services, the Company shall issue LCC an aggregate of 750,000 shares of its restricted common stock. If the Company terminates the agreement prior to the end of its term, a pro-rated portion of the shares shall be forfeited and cancelled, as computed on a quarterly basis at the time of termination. The foregoing description of the consulting agreement is qualified in its entirety by reference to the full text of the consulting agreement, a copy of which is filed as Exhibit 10.1 to this Current Report on Form 8-K and incorporated in this Item 1.01 by reference. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES. See Item 1.01 above.LCC qualifies as an accredited investor. The shares of common stock were issued pursuant to an exemption from registration under the Act, pursuant to Section 4(2) of the Act, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS (a)Amendment of Compensation Terms for our President John Wood Effective August 19, 2011, the Board of Directors approved the following compensation terms for Mr. Wood, with such terms amending and superseding any prior compensation terms: Annual Cash Salary: $0 Stock Options: The foregoing description of the employment terms is qualified in its entirety by reference to the full text of the employment offer letter, a copy of which is filed as Exhibit 10.2 to this Current Report on Form 8-K and incorporated in this Item 5.02 by reference. (b)Amendment of Compensation Terms for our Chairman and Corporate Secretary Kristian Andresen Effective August 19, 2011, the Board of Directors approved the following compensation terms for Mr. Andresen with such terms amending and superseding any prior compensation terms: Annual Cash Salary: Stock Options: The foregoing description of the employment terms is qualified in its entirety by reference to the full text of the employment offer letter, a copy of which is filed as Exhibit 10.3 to this Current Report on Form 8-K and incorporated in this Item 5.02 by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Consulting Agreement between Company and Lindsay Capital Corp. dated August 19, 2011 John Wood Employment Offer Letter dated August 19, 2011 Kristian Andresen Employment Offer Letter, dated August 19, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Respect Your Universe, Inc. Dated: August 22, 2011 By: /s/ Kristian Andresen Kristian Andresen Corporate Secretary
